Citation Nr: 1402061	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lateral epicondylitis of the left elbow.

2.  Entitlement to an initial evaluation in excess of 10 percent for dermatitis, bilateral hands.


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from March 1987 to December 1990.

These claims come to the Board of Veterans' Appeals (Board) on appeal of September 2007 and May 2009 Decision Review Officer and rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

These claims are REMANDED to the RO in St. Louis, Missouri.  VA will notify the Veteran if further action is required.


REMAND

By written statement signed in December 2013, the representative in this case notified VA that the Veteran wanted to testify at a video-conference hearing at the RO.  Given this statement, pursuant to 38 C.F.R. § 20.700 (2013), the Board must remand this claim to the RO in St. Louis, Missouri for the purpose of satisfying this request.  

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a video-conference hearing before a Veterans Law Judge at the St. Louis, Missouri RO and notify him and his representative of the date and time of the hearing.

2.  Thereafter, if otherwise in order, return these claims to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


